Case 1:19-cv-25168-BB Document 56 Entered on FLSD Docket 05/17/2020 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                            Miami Division


WOODFOREST NATIONAL BANK,
               Plaintiff,                                          CASE NO. 1:19-cv-25168

v.

FREEMAN ORTHODONTICS, P.A.
a Florida corporation, FREEMAN MOBILE
ORTHODONTICS, PLLC, a Florida
professional limited liability company,
INTERSTELLAR DISRUPTION LLC,
a New Mexico Limited Liability Company,
GOBIG.LY LLC, a Delaware limited
liability company, CHRISTOPHER FREEMAN,
individually, WAYNE PEARSON, individually,
and JEFFREY WILSON, individually,

            Defendants.
______________________________________/

                                   SUGGESTION OF BANKRUPTCY

       Defendants FREEMAN ORTHODONTICS, P.A., FREEMAN MOBILE ORTHODONTICS,

PLLC, INTERSTELLAR DISRUPTION LLC, and CHRISTOPHER FREEMAN, by and through

undersigned counsel, file this Suggestion of Bankruptcy in the above-entitled proceeding, and state:

       1.      On May 17, 2020, voluntary petitions for relief under Chapter 11, Title 11 of the United

States Bankruptcy Code were filed by Defendants Freeman Orthodontics, P.A., Freeman Mobile,

Orthodontics, PLLC, Interstellar Disruption LLC, and Christopher Freeman in the United States

Bankruptcy Court for the Southern District of Florida, under Case Nos. 20-15409-PGH, 20-15408-SMG,

20-15407-PGH, and 20-15413-SMG, respectively.

       2.      Pursuant to 11 U.S.C. § 362(a), the proceedings in this case are automatically stayed as

to the Defendants.

       3.      The filing of this Suggestion of Bankruptcy is not intended to be a Notice of Appearance

in this case by the undersigned.
Case 1:19-cv-25168-BB Document 56 Entered on FLSD Docket 05/17/2020 Page 2 of 2



       I HEREBY CERTIFY that a true copy of this Suggestion of Bankruptcy was served via CM/ECF

on those parties entitled to receive electronic service, listed below.



Dated: May 17, 2020                                    Respectfully Submitted,

                                                       Wernick Law, PLLC
                                                       Bankruptcy Counsel for Debtors
                                                       Freeman Orthodontics, P.A.,
                                                       Freeman Mobile, Orthodontics, PLLC,
                                                       Interstellar Disruption LLC,
                                                       and Christopher Freeman
                                                       2255 Glades Road, Suite 324A
                                                       Boca Raton, Florida 33431
                                                       (561)961-0922/(561)431-2474- fax

                                                       By: /s/Aaron A. Wernick
                                                       Aaron A. Wernick, Esq.
                                                       Florida Bar No. 14059
                                                       awernick@wernicklaw.com


Served via CM/ECF notice:
• Manuel Farach
Mfarach@mcglinchey.com,dhalperin@mcglinghey.com,ajairam@mcglinchey.com
• Peter James Maskow
pmaskow@mcglinchey.com,dtironi@mcglinchey.com
• Jason Paul Zielinski
jzielinski@zielinski-associates.com
